                                                                                                                           FILED
                                                                                                               DALLAS COUNTY
                                                                                                              10/24/2018 7:47 PM
1 CIT 1 TRO 1Case
             NOT ES
                  3:18-cv-02861-N Document 1-1 Filed 10/26/18                   Page 1 of 33 PageID 7             FELICIA PITRE
                                                                                                               DISTRICT CLERK


                                                DC-18-16111                                                  Angie Avina
                                          NO. _________________________

        PACIFIC UNION FINANCIAL, LLC                       §                   IN THE DISTRICT COURT OF
                                                           §
                                 Plaintiff,                §
                                                           §
        v.                                                 §                        DALLAS COUNTY, TEXAS
                                                           §
        JASON PERRY,                                       §
                                                           §
                                 Defendant.                §                       _____ JUDICIAL DISTRICT

               PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF,
               DAMAGES AND APPLICATION FOR TEMPORARY RESTRAINING ORDER

                  Plaintiff Pacific Union Financial, LLC (“Pacific Union” or “Company”) files this its Original

        Petition for Injunctive Relief, Damages and Application for Temporary Restraining Order (“Original

        Petition”) and in support of same respectfully shows:

                                          I. DISCOVERY DESIGNATION

                  1.    Pacific Union recommends that this case be designated Level 2 for the purposes of

        discovery under the Texas Rules of Civil Procedure, except as modified by Plaintiff’s Motion for

        Expedited Discovery filed contemporaneously with the Original Petition. Pacific Union expressly

        reserves the right to move for a discovery control plan pursuant to Level 3.

                                                     II. PARTIES

                  2.    Pacific Union is a California limited liability company doing business in Texas with

        its principal place of business in the County of Dallas, City of Irving, Texas.

                  3.    Defendant Jason Perry (“Perry”) is an individual who, on information and belief,

        resides in Phenix City, Alabama. He may be served at 295 Lee Road 2194, Phenix City, Alabama

        36870, or wherever else he may be found.




                                                                                                 PAGE 1 OF 18
        141679660.6
      Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                             Page 2 of 33 PageID 8


                                    III. JURISDICTION AND VENUE

          4.     This Court has jurisdiction over this case because the amount in controversy is

within the jurisdictional limits of the Court. The Court has personal jurisdiction over Perry because

this action arises out of Perry’s contact with Texas vis-à-vis his employment and contract with

Pacific Union, a Texas-based employer. More, Perry expressly agreed to this Court’s exercise of

jurisdiction over him by agreeing to an exclusive venue provision setting venue in Dallas County.

          5.     Venue is proper in this Court under Section 15.002 of the Texas Civil Practice and

Remedies Code as all or a substantial part of the events or omissions giving rise to the claims set

forth herein occurred in Dallas County. Further, venue is proper in this Court pursuant to a March

26, 2018 agreement between Pacific Union and Perry setting venue in Dallas County, Texas.

                                        IV. FACTUAL ASSERTIONS

A.       Pacific Union Employed Perry as a Wholesale Account Executive

          6.     Pacific Union is a nationwide mortgage lender headquartered in Irving, Texas. Pacific

Union provides mortgage loans through wholesale, retail, and correspondent origination channels

and maintains a mortgage servicing operation to service many of the loans it originates. Pacific

Union is approved as a lender and servicer for Fannie Mae and Freddie Mac, an FHA lender and

Ginnie Mae issuer and holds licenses in 50 states and the District of Columbia. Pacific Union

employs over 1,000 employees who serve Pacific Union clients and partners from offices in several

states.

          7.     Pacific Union’s specialties in the mortgage lending business include wholesale

residential lending, correspondent lending, and loan servicing.

          8.     Prior to October 11, 2018, Pacific Union employed Perry in the position of

Wholesale Account Executive—Inside Sales. In this position, Perry was responsible for establishing

  See Vak v. Net Matrix Solut’s, Inc., 442 S.W.3d 553, 560–61 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (holding that
agreement to exclusive venue provision also operates as consent to jurisdiction over nonresident).

PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                                             PAGE 2 OF 18
141679660.6
      Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                Page 3 of 33 PageID 9


and overseeing relationships with loan brokers. Loan brokers, in turn, source borrowers and market

Pacific Union mortgages to those borrowers. In this way, loan brokers are customers of Pacific

Union’s business. Pacific Union has to attract and sell its mortgage services to loan brokers so that

those loan brokers will sell Pacific Union’s loans to borrowers.

B.       Pacific Union Protects its Confidential Information and Gave Perry Access to That
          Information

          9.    Due to the nature of its business, Pacific Union prohibits the unauthorized

disclosure, dissemination, reproduction, or sharing of its proprietary and confidential information.

Not only is Pacific Union required by statute and regulations to maintain certain types of customer

data as confidential, Pacific Union. Pacific Union further seeks to protect its proprietary and

confidential information because the unauthorized use and disclosure of such information could

damage Pacific Union, undermine its competitive advantage and leave competitors with vital

business, financial, or marketing information.

          10.   While employed by Pacific Union, Perry had authorization to access the information

related to certain loan brokers with whom he worked in addition to information about the company

and its employees.

          11.   Further, many of the materials accessible to Perry as a Pacific Union employee

contained non-public commercial information, gathered at great time and expense by Pacific Union

as part of its highly-competitive business. For instance, Pacific Union incentive and pricing

information and broker contact lists are confidential because that information could be used by a

competitor to offer greater incentives to specific brokers, who would then market the competitor’s

mortgages instead of Pacific Union’s.

          12.   To protect its confidential information, Pacific Union has implemented various

policies and procedures that its employees are expected to follow. Among other measures, it requires


PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                            PAGE 3 OF 18
141679660.6
      Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                               Page 4 of 33 PageID 10


certain employees to execute employment agreements containing confidentiality obligations. On

March 26, 2018, Perry executed a Duties and Compensation Agreement with Pacific Union

(“Agreement”). A true and correct copy of that Agreement is attached as Exhibit A-1. Regarding

confidentiality, it provides:

           C.       Confidential Information:

           I.       “Confidential Information” means any forecasts, analyses, compilations,
           documents, records, data, client lists, computer disks or memories, or reports
           containing or otherwise reflecting information relating to Company or its business,
           its clients and their businesses and/or such services or products of Company
           (including without limitation, information pertaining to the capacity, design,
           capability, performance or usage of Company).

           II.     Confidential information includes all of the foregoing information whether
           or not it has been designated as confidential. All Confidential Information shall
           remain the sole and absolute property of Company, and Employee shall never at any
           time, including after termination or resignation from employment with Company,
           directly or indirectly use, such Confidential Information for any purpose, nor shall
           Employee disclose, disseminate, reproduce, share, or otherwise make available, in
           any manner whatsoever, such Confidential Information to any person or entity other
           than Company, without the prior written authorization of Company. Employee shall
           return to Company any property, records, documents, and other like materials which
           were supplied to Employee by Company and/or which Employee acquired in the
           course of his or her employment immediately upon termination or resignation from
           employment with Company.

Agreement, at ¶ 6(C).

           13.     Perry also agreed and acknowledged that upon termination of his employment with

Pacific Union, he would “immediately surrender to Company all assets of Company including but

not necessarily limited to: keys, pagers, charge cards, loan files, supplies, personnel files, financial

statements, and any other work product and Confidential Information of Company.” Agreement, at

¶ 6(B).





    Pacific Union adopts this definition of Confidential Information as used throughout this Petition.

PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                                              PAGE 4 OF 18
141679660.6
    Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                     Page 5 of 33 PageID 11


          14.   Pacific Union also maintains an Information Security Policy on its Company intranet

that is accessible by all Pacific Union employees. This Information Security Policy requires the

following precautions to safeguard this information:

          Confidential Information may not be disclosed to anyone unless there is reason to
          believe that the recipient is authorized to receive that information, and has a business
          need to have access to this information. This disclosure includes to other employees
          of Pacific Union. Confidential information may not be disclosed to any person or
          entity outside Pacific Union except as necessary or appropriate (i) pursuant to prior
          written authorization by the person or entity to whom the information pertains (or
          the legally authorized representative of such person or entity); (ii) to process
          customers’ transactions and administer Pacific Union’s products and services
          including disclosures to vendors pursuant to an agreement to provide products or
          services to or for Pacific Union, provided the arrangement provides appropriate
          protections for Confidential Information and provided that the agreement has been
          approved by Pacific Union’s legal counsel; (iii) as required by law or regulation; or
          (iv) pursuant to the direction of legal counsel.

A true and correct copy of the Information Security Policy is attached to the Complaint as Exhibit

A-2.

          15.   Pacific Union also employs a number of information security measures. For example,

in order to access Pacific Union’s electronic data, Pacific Union employees each use unique

password-protected logins and are required to change those passwords every 90 days. External data

transfers are monitored through a program called ShareFile, which encrypts files for transmission

outside of the Pacific Union network. Access to Pacific Union’s various programs and systems

require their own individualized passwords and logins, which similarly require routine password

changes. Pacific Union also employs an access management team that revokes credentials and locks

employees out of Pacific Union’s systems upon their termination from the Company. Pacific Union

actively monitors systems to check for suspicious behavior based on reports and potential alerts

generated by the software used by the Company.




PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                                PAGE 5 OF 18
141679660.6
      Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                 Page 6 of 33 PageID 12


C.       Pacific Union Protects Its Relationships with Its Customers

          16.   Loan brokers are customers to Pacific Union because Pacific Union must attract

brokers in order to access the borrowers that the brokers represent.

          17.   Pacific Union protects its relationships with its customers by, among other things,

obtaining agreements with the managers of those relationships that they will not use those

relationships for anything other than the benefit of Pacific Union. Perry specifically agreed that he

was prohibited “from soliciting Company’s customers, [and] prospective customers [] for any reason

other than Company’s legitimate business purposes.” Agreement, at ¶ 8. Perry also agreed that he

had a duty to “do no act having a tendency to injure Company’s business or financial interests.” Id.

D.       Perry Recently Absconded with Highly Sensitive Confidential Information

          18.   On September 14, 2018, Perry lied to his manager, Kimberly Torres, in order to obtain

a nationwide listing of all Pacific Union’s brokers (the “PacU Broker List”). Perry had to lie to Ms.

Torres because he did not himself have access to the PacU Broker List as its dissemination was

restricted to officer level managers. This list includes information related to more than three

thousand loan brokers and, for each, shows the broker’s name, the PacU account executive and

account manager assigned to that broker, the pricing tier for that broker, and the status of PacU’s

relationship with that broker. The PacU Broker List is not limited to brokers with whom Perry had

contact during his employment with Pacific Union. The PacU Broker List constitutes Pacific

Union’s confidential information because the data was compiled at great time and expense to Pacific

Union. The PacU Broker List cannot be easily recreated by merely researching publicly available

information due to the sheer quantity and distillation of active loan brokers throughout the country.

And, of course, the information about Pacific Union’s pricing and the status of the brokers’

relationships with Pacific Union is not publicly known.




PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                             PAGE 6 OF 18
141679660.6
    Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                  Page 7 of 33 PageID 13


          19.    On September 18, 2018, without authorization and in violation of Pacific Union’s

policies, Perry transmitted the PacU Broker List, which is Pacific Union confidential information, to

his personal email address, “jperry10706@gmail.com.”

          20.    On October 5, 2018, without authorization and in violation of Pacific Union’s

policies, Perry transmitted an internal Pacific Union report titled “Wholesale Daily Activity Goal”

for the period September 1 through September 27, 2018 to his personal email address

jperry10706@gmail.com. This non-public report contains data regarding the sales activity of each

Account Executive in each Pacific Union region.

          21.    On October 8, 2018, Perry sent an e-mail from his Pacific Union e-mail account to

at least one of Pacific Union’s clients, distributing a document containing loan product and rate

information for one of Pacific Union’s direct competitors, Stearns Lending, LLC (“Stearns”), and

Perry’s future employer.

          22.    On October 10, 2018, Perry gave notice that he would be resigning from Pacific

Union, effective the next day, October 11, 2018. On information and belief, Perry has received and

accepted an offer from Stearns to perform the same role that he performed at Pacific Union,

marketing Stearns’ loan products to loan brokers. Pacific Union believes that he will begin working

for Stearns imminently.

                                             V. COUNT 1

                 INJUNCTIVE RELIEF AND DAMAGES – BREACH OF CONTRACT
                        (DUTIES AND COMPENSATION AGREEMENT)

          23.    Pacific Union incorporates by reference each and every allegation in the preceding

paragraphs of this Original Petition as set forth fully herein.

          24.    In violation of the Agreement, Perry has taken without authorization and failed to

return Pacific Union Confidential Information. Unless Perry is restrained by this Court from his


PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                            PAGE 7 OF 18
141679660.6
    Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                  Page 8 of 33 PageID 14


intentional violation of his contractual obligations, Pacific Union will suffer substantial and

irreparable injury. This irreparable injury includes the potential for disclosure or use of Pacific

Union’s Confidential Information, which includes a database of loan brokers that a competitor

could use as a call list to divert business away from Pacific Union. Worse yet, the broker list has

information about the status of Pacific Union’s relationship with brokers, and the pricing structure

applicable to incentivize each broker which would allow a competitor to design slightly improved

compensation plans to divert the broker from Pacific Union. Further, having access to names of

Pacific Union account executives and account managers would facilitate a competitor’s recruiting of

Pacific Union employees in whom it has invested resources to train and develop. Hiring a wholesale

account executive frequently is a way to divert the business of a broker with which the account

executive had a strong relationship. Disclosure, use, or destruction of such information would

irreparably injure Pacific Union by undermining its competitive advantage and providing its

competitors with business, financial, or marketing information that Pacific Union developed at

significant cost and took reasonable steps to protect.

          25.   Perry’s intended use for this information can reasonably be inferred as one that is

harmful to Pacific Union’s interest. Now that Perry is no longer a Pacific Union employee, there is

no other reasonable basis for his retention of Pacific Union information like the PacU Broker List,

and no other reason why it would be useful to take.

          26.   Pacific Union has no adequate remedy at law for such injuries. Pacific Union’s

damages, which could be substantial, are not presently ascertainable or readily subject to calculation.

But, Pacific Union believes in good faith that such damages exceed the dollar threshold necessary to

convey jurisdiction of this matter to the District Court.

          27.   The threatened injury to Pacific Union outweighs any injury or legal right that might

be asserted by Perry. Pacific Union has a substantial likelihood of success on the merits of this

PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                              PAGE 8 OF 18
141679660.6
    Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                      Page 9 of 33 PageID 15


action; thus, the issuance of a temporary injunction and permanent injunctive relief will not injure

the public interest.

          28.    Based on the foregoing, Pacific Union prays that a temporary restraining order, and

temporary and permanent injunctions be issued ordering that Perry or his representatives, agents or

designees be restrained from:

                  a.      Accessing, except as expressly authorized by this Court, any Pacific Union
          documents or data (whether in physical, electronic or digital form) presently within Perry’s
          possession, custody or control, which contains or store Confidential Information;

                  b.      Using any Pacific Union Confidential Information for any purpose not
          expressly authorized by this Court; and

                  c.      Disclosing to any non-party any Pacific Union Confidential Information, except
          as expressly authorized by this Court.

And further ordering that Perry and his representatives, agents and designees:

                  a.      Within 2 days of the issuance of this Order, return to Pacific Union all
          information, documents, and tangible things in Perry’s possession, custody, or control,
          whether in physical or digital format, including any and all copies thereof, that contain
          Pacific Union’s Confidential Information;

                  b.      Immediately cease utilizing Pacific Union’s Confidential Information,
          except as expressly authorized by this Court; and

                 c.       Not disclose any Pacific Union confidential and proprietary
          information to anyone, except as expressly authorized by this Court.

          29.    Pacific Union also prays that it recover actual damages based on Perry’s breach of his

contractual duties to Pacific Union. As indicated above, while these damages are not presently

ascertainable, Pacific Union believes in good faith that its damages exceed the minimum threshold

necessary to convey jurisdiction of this matter to the District Court.




PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                                 PAGE 9 OF 18
141679660.6
   Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                   Page 10 of 33 PageID 16


                                           VI.      COUNT 2

    INJUNCTIVE RELIEF AND DAMAGES – MISAPPROPRIATION OF TRADE SECRETS
                     (TEXAS UNIFORM TRADE SECRETS ACT)

          30.   Pacific Union incorporates by reference each and every allegation in the preceding

paragraphs of this Original Petition as set forth fully herein.

          31.   The PacU Broker List contains information maintained as confidential by Pacific

Union because such information is not generally known or readily ascertainable through proper

means by persons including competitors of Pacific Union, who may obtain economic value from its

use. Pacific Union does not publicly disclose the brokers with whom it does business, nor the

specific account executives associated with each.

          32.   Pacific Union takes reasonable efforts to protect the secrecy of such confidential and

proprietary information through physical security, employee policies and agreements and electronic

and data security measures. Such information qualifies as trade secrets under the Texas Uniform

Trade Secrets Act (TUTSA), § 134A.002(6) (defining “trade secrets” to include “information,

including a formula, pattern, compilation, program, device, method, technique, process, financial

data, or list of actual or potential customers or suppliers, that: (A) derives independent economic

value, actual or potential, from not being generally known to, and not being readily ascertainable by

proper means by, other persons who can obtain economic value from its disclosure or use; and (B)

is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.”)

(emphasis added); see also 360 Mortgage Group, LLC v. Homebridge Financial Services, Inc., 2016 WL

900577 (W.D. Tex. Mar. 2, 2016) (holding that mortgage lender raised a triable issue of trade secret

misappropriation where the defendant presented “evidence that [defendant] emailed herself the

Broker List shortly after her termination and before her company email access was terminated.”).




PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                            PAGE 10 OF 18
141679660.6
   Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                   Page 11 of 33 PageID 17


          33.   TUTSA specifically authorizes injunctive relief to remedy misappropriation and

prevent the threatened misappropriation of trade secrets.

          34.   Perry was given access to Pacific Union’s trade secrets in the form of, among other

things, the PacU Broker List.

          35.   Perry obtained access to Pacific Union’s trade secrets only after he entered into the

Agreement, and only for the limited purposes allowed thereunder to utilize such trade secrets solely

in connection with the performance of his employment duties on behalf of Pacific Union and not in

competition with Pacific Union.

          36.   Pacific Union’s trade secrets are not commonly known by or available to the public

or to Pacific Union’s competitors. In addition, such information derives economic value, actual or

potential, from not being generally known to, and not being readily ascertainable by proper means

by, others who can obtain economic value from its disclosure and use, including Pacific Union’s

competitors. Further, the trade secrets are the subject of Pacific Union’s efforts that are reasonable

under the circumstances to maintain their secrecy, including but not limited to restricting access to

those with a need to know and by contractually requiring those persons with such access to maintain

the confidentiality of the Trade Secrets and not to use the same except for the benefit of Pacific

Union.

          37.   Pacific Union disclosed the trade secrets to Perry in the context of a confidential

relationship.

          38.   Indeed, as a result of Perry’s execution of the Agreement, and Pacific Union’s

policies restricting access and use of the trade secrets, Perry knew that he has a duty to maintain the

secrecy of such information and to limit use thereof strictly for the benefit of Pacific Union.

          39.   Upon information and belief, Perry misappropriated Pacific Union’s trade secrets in

order to use them for his own benefit, and without Pacific Union’s consent, for the purpose of

PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                             PAGE 11 OF 18
141679660.6
   Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                    Page 12 of 33 PageID 18


promoting directly competing products and services offered by Stearns, Pacific Union’s competitor,

and/or recruiting Pacific Union employees. Perry’s intended harmful use is further evidenced by the

fact that Perry, while still employed by Pacific Union, used Pacific Union’s e-mail systems to

conduct marketing on behalf of Stearns.

          40.   Perry obtained Pacific Union’s trade secrets though improper means, using false

pretenses as a means of gaining access to them.

          41.   Pacific Union has suffered damage as a direct and proximate result of Perry’s

misappropriation of Pacific Union’s trade secrets and is entitled to recovery of the same under

TUTSA.

          42.   Pacific Union is entitled to temporary and permanent injunctive relief to prevent

Perry from continuing to possess Pacific Union’s trade secrets as he is likely to wrongfully use or

disclose Pacific Union’s trade secrets.

          43.   Perry’s misappropriation of Pacific Union’s trade secrets was willful and malicious,

and as a result, Pacific Union is entitled to exemplary damages as provided by TUTSA.

          44.   As a result of Perry’s willful and malicious misappropriation of Pacific Union’s trade

secrets, Pacific Union is entitled to recovery of its attorneys’ fees as provided by TUTSA.

                                              VII.COUNT 3

                                           ATTORNEYS' FEES

          45.   Pacific Union incorporates by reference each and every allegation of the preceding

paragraphs of this Original Petition as if fully set forth herein.

          46.   Pacific Union has been forced to retain the undersigned attorneys in connection with

this matter. Pacific Union has agreed to pay the undersigned attorneys a reasonable fee for their

services. Pacific Union asks that this Court award Pacific Union its reasonable attorneys' fees and other



PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                              PAGE 12 OF 18
141679660.6
   Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                     Page 13 of 33 PageID 19


costs pursuant to Chapter 38 and Section 134A.005 of the Texas Civil Practice and Remedies Code, and

pursuant to its Agreement with Perry, see Agreement, at ¶ 12, along with any other applicable laws.

                                             VIII. COUNT 4

                                        EXEMPLARY DAMAGES

          47.    Pacific Union incorporates by reference each and every allegation of the preceding

paragraphs of this Original Petition as if fully set forth herein.

          48.    Upon information and belief, Perry’s conduct, as described above, was aggravated by

the kind of willfulness, wantonness and malice for which the law allows the imposition of exemplary

and punitive damages. Moreover, Perry’s conduct was accomplished through a breach of confidence

and trust and/or was committed knowingly and with conscious indifference to Pacific Union’s property

rights. Therefore, Pacific Union is entitled to recover exemplary and punitive damages from Perry.

                 IX. APPLICATION FOR TEMPORARY RESTRAINING ORDER

          49.    Pacific Union incorporates by reference each and every allegation of the preceding

paragraphs of this Original Petition as if fully set forth herein.

          50.    Pacific Union’s confidential information and trade secrets constitute Plaintiff’s

unique property rights. The total amount of future business that will be lost by Pacific Union if

Perry continues to use or disclose misappropriated information in breach of his contractual and

statutory obligations is to establish, if not impossible.

          51.    Perry’s actions as set forth in this Petition will irreparably damage Pacific Union, and

Pacific Union has no adequate remedy at law to prevent such damage unless this Court temporarily

restrains and then enjoins the Perry from using or disclosing Pacific Union’s confidential

information until all matters in this controversy can be tried.

          52.    The potential harm presented is imminent. Perry acted on behalf of Stearns before

his employment with Pacific Union ended by distributing Stearns marketing materials through using

PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                               PAGE 13 OF 18
141679660.6
   Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                   Page 14 of 33 PageID 20


Pacific Union’s computer systems, and has stated that he intends to commence his formal

employment with Stearns by October 29, 2018.

          53.   Because the actions taken by Defendant have created a substantial risk of imminent

and irreparable harm and injury to Plaintiff and that Plaintiff has a probable right of recovery against

Defendant. Plaintiff’s remedies at law are inadequate to protect it from this imminent and

irreparable harm and injury. Therefore, Plaintiff is entitled to a temporary restraining order and,

upon hearing and trial, a temporary and permanent injunction.

          54.   In addition to the irreparable harm caused by loss of Plaintiff’s confidential

information represented in the PacU Broker List, the possibility of monetary damages is inadequate

to fully compensate Plaintiff for the damage and harm caused to it.

          55.   Plaintiff is further entitled to injunctive relief to restrain actual or threatened

misappropriation of their Confidential Information and trade secrets. TEX. CIV. PRAC. & REM.

CODE § 134A.003.

          56.   To warrant injunctive relief, an applicant need not show that he will prevail; it need

only show that a probable right on final trial to the relief he seeks. Sun Oil Co. v. Whitaker, 424

S.W.2d 216, 218 (Tex. 1968). Here, it is probable Pacific Union will recover both legal and equitable

remedies against Perry for violating his statutory and contractual duties to Pacific Union. Pacific

Union has a probable right to recover based on Perry secretly taking the PacU Broker List, for his

own interests, demonstrate the immediate harm that will be suffered by Pacific Union if Perry is not

enjoined from using or disclosing the Confidential Information. Moreover, the disruption of Pacific

Union’s business and its loss of good will is an irreparable injury that cannot be adequately

compensated in damages.

          57.   Finally, Pacific Union is entitled to an injunction based upon Texas Civil Practices

and Remedies Code Section 134A.003, which provides that misappropriation of confidential

PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                             PAGE 14 OF 18
141679660.6
   Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                     Page 15 of 33 PageID 21


information “may be enjoined.” Butnaru v. Ford Motor Co., 84 S.W.3d 198, 210 (Tex. 2002) (stating

that applicant who has statutory right to an injunction is not required to prove it has no adequate

remedy at law). Nevertheless, if the relief requested is not granted, Pacific Union will suffer further

imminent harm and irreparable injury, and will have no adequate remedy at law, because, among

other things:

          58.   Perry’s use or disclosure of Pacific Union’s Confidential Information and goodwill

will cause Pacific Union irreparable damage;

          59.   Pacific Union has been and will continue to be damaged by Defendant’s actions

unless the requested injunctive relief is granted.

          60.   Plaintiff respectfully requests that a Temporary Restraining Order be immediately

issued as requested, that their Application for Temporary Injunction be set for hearing and that,

after such hearing, a temporary injunction as requested be issued against Defendant, that this cause

be set for trial on the merits and that, upon such trial, the temporary injunction become a permanent

injunction as requested. Plaintiff requests the Court enter a Temporary Restraining Order, without

notice, that restrains the Perry, and Perry’s employees, representatives and agents, as set forth below.

                      X.      MONETARY AND NON-MONETARY RELIEF

          61.   Pacific Union states that, at this time, it seeks monetary relief of $100,000 or less and

non-monetary relief. TEX. R. CIV. P. 47(c)(4).

                                              XI. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Pacific Union prays that it be granted

appropriate relief in this proceeding as follows:

          1.     Grant a temporary restraining order, temporary injunction and permanent injunction

ordering that Perry and his representatives, agents and designees be restrained from:

                 a.        Accessing, except as expressly authorized by this Court, any Pacific Union

PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                               PAGE 15 OF 18
141679660.6
    Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                            Page 16 of 33 PageID 22


          documents or data (whether in physical, electronic or digital form) presently within Perry’s
          possession, custody or control, which contains or store Confidential Information;

                  b.      Using any Pacific Union Confidential Information for any purpose not
          expressly authorized by this Court; and

                  c.      Disclosing to any non-party any Pacific Union Confidential Information, except
          as expressly authorized by this Court.

And further ordering that Perry and his representatives, agents and designees:

                  a.      Within 2 days of the issuance of this Order, return to Pacific Union all
          information, documents, and tangible things in Perry’s possession, custody, or control,
          whether in physical or digital format, including any and all copies thereof, that contain
          Pacific Union’s Confidential Information;

                  b.      Immediately cease utilizing Pacific Union’s Confidential Information,
          except as expressly authorized by this Court; and

                 c.       Not disclose any Pacific Union confidential and proprietary
          information to anyone, except as expressly authorized by this Court.

          2.      Perry be cited to appear and file answer herein.

          3.      Pacific Union further prays that it be awarded recovery for its damages, as plead herein,

against Perry and further prays that the Court award it attorney fees, exemplary damages, and any other

relief, at law or in equity, to which it deems Pacific Union justly entitled.





  “Confidential Information,” as used herein, nonpublic and proprietary information obtained by Perry by way of his
employment with Pacific Union. Examples of Confidential Information includes forecasts, analyses, compilations,
documents, records, data, client lists, computer disks or memories, or reports containing or otherwise reflecting
information relating to Company or its business, its clients and their businesses and/or such services or products of
Pacific Union (including without limitation, information pertaining to the capacity, design, capability, performance or
usage of Pacific Union).

PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                                          PAGE 16 OF 18
141679660.6
   Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                  Page 17 of 33 PageID 23


Dated: October 24, 2018
                                                   Respectfully submitted,

                                                   /s/ Ann Marie Painter
                                                   Ann Marie Painter
                                                   Texas State Bar No. 00784715
                                                   Jason R. Elliott
                                                   Texas State Bar No. 24050558
                                                   Hayden M. Schottlaender
                                                   Texas State Bar No. 24098391

                                                   PERKINS COIE LLP
                                                   500 N. Akard, Suite 3300
                                                   Dallas, Texas 75201
                                                   T: 214.965.7700
                                                   F. 214.965-7765
                                                   ampainter@perkinscoie.com
                                                   jelliott@perkinscoie.com
                                                   hschottlaender@perkinscoie.com

                                                   ATTORNEYS FOR PLAINTIFF
                                                   PACIFIC UNION FINANCIAL, LLC




PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                         PAGE 17 OF 18
141679660.6
   Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                    Page 18 of 33 PageID 24


                     Certification Pursuant to Dallas County Local Rule 2.02

       The undersigned attorney for Plaintiff hereby certifies that counsel for the Defendant, Robert
R. Lomax, was provided with a copy of the foregoing Petition and proposed order on or before 10:15
p.m. on October 23, 2018.

        The undersigned attorney for Plaintiff further certifies that, the best of his/her knowledge, the
case in which this application is presented is not subject to transfer under Local Rule 1.06.

                                                    /s/Ann Marie Painter
                                                    Ann Marie Painter




PLAINTIFF’S ORIGINAL VERIFIED PETITION FOR INJUNCTIVE RELIEF, DAMAGES AND
APPLICATION FOR TEMPORARY RESTRAINING ORDER                                              PAGE 18 OF 18
141679660.6
 Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                            Page 19 of 33 PageID 25



                                            ª%%yx%ı

:$ı;;5ıı ~«ı                     
                                       
z¤8<¬ıı}4ı                        

       ı bı ! ı ĕ¼ Òı 2Eô1İ3ı ı \ Jùı · ^ı V àPĨı îV ı  ı $Ýı EUı

.ıı¿Ì ıüıXáıĔ"F3ıı!ııÍQ vı

       _ı ı ı!(ıDıÀısqı &ıF ı"ı?ı èĢ,ıÁı ıÂĩkı 7ı âıĖ1 ÷ıĪı9 +Ëı

¥ë)ı K JNcı {dıLı " ı ı ĈĒıı ĝç'ı A ]eı ı ı   Ąĉı ã /ıýı

Mı 0G ığõÆÕĊlı7ı ( Ġı ð ı Z ıÎ KêDı= *CıċČímı ıRıīı ñ  ßıÞĤ-fı

Sı Ç´þı Rı ×TÏæčı. 'Qįı&ġ²°-ı ÿı  µCı ¦ìı!ı '],Sı   ı ı ¸ĞĀgı

ØT-ė,ı Y ıą0ı&ıLPĘı ıĥGÖHYı āhı/ı»Ô¶ )ıģÛX ı9 *Éı§*a ıäïĬiıĆı

ÈĜ Oı³OĎıUZ±ıÜıďııÃıć+úı= ÚÊıĐđı óıöı ıē2ı>ıA n`ı


       ¨:68<ı­¡ı4©$£oı




                                                      ò¹ı6Mı



ę@.Iºı ı øı[ı?Ðıåjı" ½ıĚéB Hı 21(WÓ0^#ıı[ÑIı®ıBĭıÄı\¾W#ıtpruı




                                                        ě@N#ıĂ>ăıÅı¢Ħ¯ûı
                                                               
                                                                                  
                                                              +3/9;6 (&!;45";,%;#71
                                                           ;; :; -)*;8.'0$2
Įı |Ù)ı5ħ +/wı                                                                 ;    ;
                                                                            
    ll—er—Mm
       Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18
                                                                                                                  &9)*#*5"
                                                                                                Page 20 of 33 PageID 26


                                                   NO.

     PACIFIC UNION FINANCIAL, LLC                                        §                       IN THE DISTRICT COURT OF

                                         Plaintiff,                      g


  V-                                                                     g                           DALLAS COUNTY, TEXAS

  JASON PERRY,                                                           g


                                         Defendant.                      g


                                        EXHIBIT A: DECLARATION OF BRAD HOKE
                                                                                                     —          JUDICIAL DISTRICT



I,   Brad Hoke,            declare as follows:


                 1.         I   am of sound mind,        over the age of 21, have never been convicted of a felony, and


am fully competent to make                    this    Declaration based upon     my personal knowledge            of the facts below


or a review 0f documents and business records available to Pacific Union Financial,                                   LLC   (“Pacific


Union”).              If called to testify to the      statements contained in this Declaration,       I   could and would    testify


compete ntly the re to.

                 2.         I   am   presently employed       by   Pacific   Union   as   an Executive Vice President and        am

Pacific Union’s Chief                Human Resources         Officer.


                 3.         To    protect Pacific        Union’s confidential information and competitive business


interests, Pacific              Union   requixes   manyof its employees       to execute   employment agreements containing

confidentiality            and    non—solicitation obligations,         among   other restrictive covenants. Férmer Pacific


Union Jason Perry                  (“Perry”) executed such an agreement With Pacific                Union on March        26, 2018,


Which       I    personally countersigned.            A true and correct copy 0f that agreement            is   attached as Exhibit


A-l.


                4.         Pacific    Union   also maintains       an Information Security Policy on        its   Company intranet

that   is   accessible          byaﬂ Pacific Union employees. A true and             correct   copy of the Information Security

Policy      is    attached hereto as Exhibit A—Z.




141674526J
     Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                                            Page 21 of 33 PageID 27


             5.            As an officer of Pacific Union,        I   am a custodian        of records for Pacific   Union and am

familiar With the wayits records are created                and maintained by virtue of my duties and responsibilities.

The documents attached hereto                 as   Exhibits A-1 and A-Z are exact duplicates of original records of


Pacific   Union;      it   was the   re gular practice   of Pacific Union to make and maintain these types of records


at   or near the time of each            act, event, condition, opinion,             or diagnosis set forth in the records; the


records were         made     by, or   from information transmitted             by, persons with      knowledge of the matters

set forth; the records           were kept    in the course of regularly             conducted business     activity;   and   it is   the


regular practice 0f the business activity t0              make    the records.




I   declare under penalty of perjury that the foregoing                  is   true   and   correct.


Executed          in Dallas County, State 0f Texas,         0n   this   19th day of October 2018.




                                                                                7% ﬂww
                                                                              Brad Hoke




14104526.]
DocuSign Envelope      ID:   BBF3A94F—51E0—4E52-ADCB-AFCQ3DC57DDB


                    Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                                                   &9)*#*5"
                                                                                                     Page 22 of 33 PageID 28

                                                                                            Emamam
                                                           We work hard to                                   5H



       March      26, 2018


       Paciﬁc Union Financial, LLC
       8900 Freeport Parkway, Suite 150
       Irving, Texas 75063
       972-827-3600



                                                 DUTIES AND COMPENSATION AGREEMENT
                                             WHOLESALE ACCOUNT EXECUTIVE — (INSIDE SALES)
                The purpose of this letter is to formally set forth Jason Perry’s, (“Employee”) Duties, Compensation and other terms
       of employment as a Wholesale Account Executive (Inside Sales) of Paciﬁc Union Financial, LLC (“Company”), effective April
       2, 2018.


       1.      Duties. Employee’s duties as a Wholssale Account Executive (Inside Sales) shall be to develop for Company our
       wholesale business pursuant to the company’s policies, procedures and guideiines. As a Wholesale Account Executive - Inside,
       Company                                       upon Employee to develop business with those loan brokers that practice originating
                       wili place a great deal ofreliance
       loans that are devoid of ﬁaud and/or misrepresentations   and who process loans in a manner which is consistent with Company’s
       guidelines and procedures. As such, it is extremely important that Employee carefully evaluates any loan broker that Employee
       submits t0 Company for approval. Employee’s evaluation should place particular emphasis upon determining, to the best of
       Employee’s ability, that the loan origination practices ofthe broker meets the same standards as those possessed by the Company.
       Employee will report directly to Employee’s Manager, who will work With Employee in establishing the periodic goals that
       Employee will be expected to meet. Failure to meet the goals established by Employee’s manager or failure to perform the other
       duties outlined in Paragraph 1 may, in the sole discretion of Company, be grounds for Employee’s immediate termination (see
       Paragraph       6),


       2.       Exclusive Employment. Employee agrees that Company may prohibit any outside employment that directly competes
       with or otherwise conﬂicts with Company’s essential business interests, including outside employment prohibited by the F ederal
       Housing Administration (FHA) guidelines, such as outside employment in mortgage lending, real estate, or a related ﬁeld.
       Further,   Employee        Will immediately notify   Company of any employment in violation of such   guidelines and cease   employment
       With    Company        immediately.


       3.      Business Relationships. Employee attests that no contract or agreement exists that would prohibit or inhibit Employee’s
       performance of required job ﬁmctions with Company. Employce further attests that no discussions with Company occulred prior
       to Employee’s start date With Company that could be considered a Violation 0f any contract or agreement with a previous
       employer, and that Employee did not, and will not prospectively, participate in any activity, including the recruitment of any
       other   Company employee          that   would   violate   any such conu'act or agreement, Company shall not involve Employee in any
       recruiting, or other, activities that     may be considered      a violation of any Employee obligations to a previous employer.


       4.         Compensation:

                  A.      Base Pay. Employee shall be paid on an hourly basis at a rate of $ 11.00 per hour, for each hour worked (paid
                  biweekly and subject to required state and federal payroll withholdings)

                  a.            Non-Recoverable Draw. Employee shall receive non—recoverable draw payments, which shall be paid
                  according to the table below, (less applicable taxes and withholdings) and will be applisd against commission dollars
                  earned in the monthly commission period. The greater of commission dollars earned or non-recoverable draw payment
                  will be paid on the 15th of the following month. Example: Non—recoverable draws paid for the January commission
                  period wili be applied to any commission dollars            tamed in the month of January and   the greater of override dollars
                  camed        or non-recoverable   draw payment                on Febmaly 15th.
                                                                     will be paid




                                                                          PAGE   1   OF 5
       COPYRIGHT PACIFIC UNION FmAchAL, LLC
       PERRY, JASON 0326. 18
DocuSign Envelope   ID:   BBF3A94F-51EO—4E52-ADCB-AFC93D057DDB

                    Case 3:18-cv-02861-N
                                     Peﬁod
                                           Document 1-1 Filed 10/26/18
                                                 Non—Rccoverable Draw
                                                                                                                             Page   23 of 33 PageID 29
                                                                                                                             Pay Date
                                              April 2018                               $22,000.00                            05/15/201 8
                                              May 2018                                 $22,000.00                            06/15/2018
                                              June 2018                                $20,000.00                            07/13/2018
                                              July 201 8                               $20,000.00                            08/15/201 8
                                              Autrust 2018                             $18,000.00                            09/14/2018
                                              September 2018                           $18,000.00                            10/15/201 8


                Company reserves the ﬁght to reduce, alter, or revoke the non-recoverable draw if Employee is not meeting the
                minimum performance expectations mentioned above. If your employment voluntarily terminates within ninety (90)
                days of any non-recoverable draw payment, Employee cxpressly agrees that upon termination Employee must repay
                Company all non—recoverable draw monies that were previously paid to Employee.

                B.               Enhanced Commission Rate. Employee                    shall   be paid at the enhanced commission rates (bps) on the standard
                commission schcdule as outlined below:

                ~         Paid      1.5   times basis points (bps) 0n standard commission schedule for Apn'l                    — July 201 8.
                a         Paid 1.25 times basis points (bps) on standard commission schedule                            for August —November        2018.


                Standmrd compensation plan Will apply for the month of December 2018 and beyond (see below).


                C.               Utilization of Customer Service Sales Assistant.         As an Account Executive utilizing a Customer Service Sales
                Assistant your commission will be reduced                  by $300 per package aﬁer the ﬁrst loan funds with a new client.

                D.               Incentive Compensation. Incentive compensation                        is   paid monthly on the 15L“ (or earlier if the 15‘"       is   on   a
                weekend or            holiday) of the following month. Incentive compensation                      is   based on monthly funded loan production of
                the       Account Executive’s assigned          clients   and   in   accordance with the following incentive tables (basis points             = bps):

                Broker Production:

                                                                  Funded         Agency          Government              Government        *Non—Agency
                                                                  Units          (bps)           Standard                Specialty         (bps)
                           Funded Volume                                                         (bps)                   (bps)
                           $0 — $1,000,00                         0-4            0               0                       0                 0
                           $1,000,001         -   $3,000,000      5-13           9.0             16.0                    25.0              9.0
                           $3,000,001         -   $7,000,000      14-32          lOAO            18.0                    30‘0              9.0
                           $7,000,001         —   $10,000,000     33—45          12.0            20.0                    30.0              9.0
                           $10,000,0001+                          46+            13.0            22.0                    30A0              10.0


                                 *Non—Agcncy          includes series S, flex key, and jumbo products, up to a                   maximum   payout of $750

                Submission to Fund Pull—Through Modiﬁer: Calculation                                 = Total    submissions that fund      /   Total submissions


                o         Pull-through less than         60.00% 2
                                                             1 basis point reduction to the incentive rate in the Broker Production table
                o         Broker submissions that fund using a 60 day look back with a rolling 90 day average that is updated each month
                o         Loans that are still active With no disposition Will be removed ﬁ'om the performance measurement

                Non—D elegated Production:

                                                                  Funded         Agency          Government              Government        *Non-Agency
                                                                  Units          (bps)           Standard                Sp ecialty        (bp s)
                           Funded Volume                                                         (bps)                   (bps)
                           $0   -   $ 1,000,00                    0-4            0               O                       0                 0
                           $1,000,001         -   $3,000,000      5-13           3.0             6.5                     8.0               4.0
                           $3,000,001         —   $7,000,000      14~32          4.0             7.5                     10.0              4.0
                           $7,000,001         —
                                       $10,000~000                33'45          4.5             8.0                     12.0              4.0
                           $10,000,0001+                          46+            540             9.0                     12.0              4.5




                                                                                PAGE 2 OF 5
       COPYRIGHT PACIFIC UNION FINANCIAL LLC
       PERRY, JASON 03.26.18
DocuSign Envelope   ID:   BBF3A94F-51E0~4E52—ADCB—AFCSSDC57DDB


                 Case 3:18-cv-02861-N
                       *Non—Agency includes Document       1-1 Filed 10/26/18 Page 24 of 33 PageID 30
                                            series S, ﬂex key, and jumbo products, up to a maximum payout of $750


                 The aggregate production of both Broker and Non-Delegated production will determine the funded tier. Tiers are
                 determined by the applicable funded volume or units, Whichever is greaten A11 tiers are retroactive. Loans are classiﬁed
                 into production types in           accordance with         Company product      standards and    may be   subj ect to   change   at the   Company’s
                 sole discretion.


                Employee           fully understands that       Company’s commission policy              is   subject to change from time-to—time at the sole
                 discretion of       Company. In         the event that     Company chooses            change
                                                                                          its commission policy in the future, Employee
                                                                                                  to
                will be notified 0f such change in writing prior to the effective date, Loan product mix/pn‘cing is subject to change at
                any time and without notice. All compensation to Employee is paid as a W-2 wage earner and is subject to required
                state and federal payroll withholdings.


       5.       Other Beneﬁts. Employee is also entitled to receive all other beneﬁts normally offered by Company to employees of
       Employee’s rank, title and tenure, as more particularly deﬁned in Company’s employee handbook, Which is subject to change

       from time-to-timeat the sole discretion of Company.


       6.       Termination:

                A.       At Will. Employee’s employment With Company is “at Will.” This means that Employee or Company may
                terminate Employee’s    employment at any time upon verbal or written notice, to the other party, without cause. In the
                event Employee terminates, Employee will be paid Employee’s salami, if any, plus earned incentive compensation
                through the date of Employee’s termination date, plus, ifany, the minimum amount ofaccrued beneﬁts that may be due
                Employee by law. Final incentive compensation payment will bc paid in accordance With Company’s current
                compensation policy for terminated employees. If employee is terminated for: (i) The breach of any obligation, duty
                (see Paragraph 1), or agTeement under this Agreement; (ii) gross negligence in the performance ofSCrvices to Company;
                (iii)any act ofpersonal dishonesty, fraud, or breach of ﬁduciary duty or trust; (iv) the conviction or plea of guilty or
                nolo contenders with respect to  theft, fraud, crime involving moral turpitude, or any other felony; (v) any act ofpersonal
                conduct Which creates potential liability to Company under the laws for discrimination, sexual or other harassment, or
                liabilities to other employees; or (Vi) continued and repeated violations 0f speciﬁc written directions of a supervisor,

                Employee will be paid Employee’s salary, if any, plus incentive compensation earned on any loans locked prior to
                termination date and funded within thirty (30) days of the termination date. Incentive compensation is deemed earned
                When the loan funds. Employee will also be paid the minimum amount of accmed beneﬁts that may be due Employee
                by law.

                B.           Return of Company Property.  If Employee terminates Employee’s employment With Company for any
                                Company terminates Employee’s employment “for” or “Without” cause, Employee hereby agrees to
                reason, or if the
                immediately surrender t0 Company all assets of Company including but not necessarily limited to: keys, pagers, charge
                cards, loan ﬁles, supplies, personnel ﬁles, ﬁnancial statements,                   and any other work product and Conﬁdential Information
                of Company;

                C.           Conﬁdential Information:

                             I.          “Conﬁdential Information” means any forecasts, analyses, compilations, documents, records, data,
                             client lists, computer disks 0r memories, 01‘ reports containing 01‘ otherwise reﬂecting information relating to
                             Company         or   its   business,   its   clients   and   their businesses and/or    such services or products 0f           Company
                             (including without limitation, information pertaining to the capacity, design, capability, performance or usage
                             of Company).


                             II.     Conﬁdential information includes all of the foregoing information Whether or not it has been
                             designated as conﬁdential. A11 Conﬁdential Information shall remain the sole and absolute property of
                             Company, and Employee shall never at any time, including after termination 0r resignation from employment
                             with Company, directly or indirectly use, such Conﬁdential Information for any purpose; nor shall Employee
                             disclose, disseminate, reproduce, share, or otherwise make available, in any manner whatsoever, such
                             Conﬁdential Information t0 any person or entity other than Company, without the prior written authorization
                             of Company. Employee shall return t0 Company any property, records, documents, and other like materials
                             which were supplied to Employee by Company and/or which Employee acquired in the course of his or her
                             employment immediately upon termination or resignation ﬁom employment with Company.



                                                                                PAGE 3 OF 5
       COPYRIGHT PACXFIC UNION FINANCIAL LLC
       PERRY, JASON 03.26. 18
DocuSign Envelope   (D:   BBF3A94F—5‘I EO~4E52-ADCB—AFCQ3DCS ?DDB


        7.      Case    3:18-cv-02861-N
                 Non-Solicitation  of Employees Document          1-1 Filed
                                                   and Clients. Employee        10/26/18 Page 25 of 33 PageID 31
                                                                            acknowledges that Company invests substantial time, money,
       and other resources to recruit, n‘ain, and retain talented individuals. Employee further acknowledges that Company’s efforts         1'11


       this regard promote the business goodwill of the company by fostering productive, long—term relationships
                                                                                                                      between Company,
       its employees and clients. In exchange for Company’s investments set forth herein and to protect Company’s
                                                                                                                       business goodwill,
       and where permitted by applicable law, Employee agrees that during his or her employment with Company and for a period of
       one (1) year following the termination ofsuch employment for any reason, he or she shall not, either directly or indirectly, contact
       any employee or ofﬁcer ofCompany with whom Employee worked directly or indirectly in the course ofhis or employment with
       Company for purpose of soliciting or including that employee or ofﬁcer to leave his 01' her employment with Company. Further,
       Employee Will not assist any other person or entity in such a solicitation. Employee further agrees that he or she will not discuss,
       by any means whatsoever, With any such employee or ofﬁcer of Company the termination of such individual’s employment with
       Company      during the time period set forth above.


       8.       Duty of Loyalty to Company. Employee acknowledges that, as an Employee of Company, Employee has a duty to do
       no act having a tendency to injure Company’s business or ﬁnancial interests. In exchange for the consideration set forth herein,
       Employee hereby contractually acknowledges and agrees that Employee will not violate this dutyA Included within this provision,
       Where permitted by applicable law, is a prohibition on Employee ﬁ'om soliciting Company’s customers, prospective customers,
       and employees for any reason other than Company‘s legitimate business pmposes.


       9.         Do Not Contact Policy. Employee shall conduct business in a manner       consistent with the policies and procedLu'cs as
       outline in  Company’s Do Not Contact Policy, sent With new hire paperwork.

       10.      Legal Compliance. Each loan application, its supporting information and other documentation delivered to Company,
       inciuding Without limitation, consumer credit disclosure statements, credit and deposit veriﬁcations, appraisals and other
       disclosure statements, shall have been prepared in accordance with Company’s policies, procedures, and requirements as set
       forth in Company’s Policies and Procedures, and all information contained in each application and its supporting information
       and documentation shall be true and correct in all respects and Employee shali not have failed to disclose any fact Which cou1d
       be material to Company’s approving or accepting a mortgage loan or which would make such information misleading. Employee
       shall comply with all applicable local, state and federal laws, (including the regulations adopted thereunder), usury limitations,
       and aH requirements ofand disclosures required to be made under the Federal Tmth—in—Lending Law, Regulation Z promulgated
       thereunder, the Real Estate Settlement Procedures Act, the Equal Credit Opportunity Act, and any other applicable laws and
       regulations.


       11.       Indemniﬁcation. As additional consideration for Company to enter into this Agreement, to the extent permissible under
       RESPA           HUD, Employee agrees to indemnify, defend and hold Company harmless from any liability or loss whatsoever
                  and/or
       arising out of any intentional act of Employee, in the performance of this Agreement, or arising out of any breach by Employee.
       Employee further agrees to indemnify, defend and hold Company harmless from any liability or loss whatsoever arising out of
       any violation by Employee, of any federal, state or local laws or regulations, including, Without limitation, applicable state real
       estate laws, Federal and state disclosure laws, and the rules and regulations of any purchaser ofloans ﬁ‘om Company. Employee
       further agrees to indemnify, defend, and hold Company harmless from any liability or loss whatsoever arising out of any claims
       or liu'gation ﬁ‘om Employees conduct, ﬁom loans originated by Employee, or otherwise arising out of Company’s and
       Employee’s employment relationship.

       12.       Legal Fees. If either paxty to this Agresmcnt ﬁnds it necessary to bring legal action against the other to enforce the
       terms of this Agreement, then, Where permitted by applicable law, the prevailing party shall be entitled to reimbursement of their
       legal fees (in-house or outside counsel) and court costs, subject to the provisions of the Binding Arbitration Agreement between
       the Parties.


       13.        Governing Law:

                  A.         Applicable to California Employees. To the extent applicable by law,    this   Agreement   shall   be governed by
                  the laws of the State of California without regard to choice of law provisions.   Venue   shall lie in the courts  of Orange
                  County, California.Any and a1} disputes arising ﬁom the constuction, formation, interprctation of this Agreement or
                  otherwise having any connection whatsoever to this Agreement shall be resolved in accordance with the Company’s
                  Mandatory Binding Arbitration Agreement.

                  B.       Applicable to Non—California Employees. To the extent applicable by law, this Agreement shall be governed
                  by the laws of theState of Texas without regard to choice of law provisions. Venue shall lie in the courts of Dallas
                  County, Texas. Any and all disputes arising from the construction, formation, interpretation of this Agreement or
                  otherwise having any connection whatsoever to this Agreement shall be resolved in accordance with the Company’s


                                                                PAGE 4 OF 5
       COPYRIGHT PACIFIC UNION FINANCIAL, LLC
       PERRY, JASON 03‘26J8
DocuSign Envelope      ID:   BBF3A94F—51E0—4E52~ADCB-AFCQ3DCS7DDB


                     Case  3:18-cv-02861-N
                     Mandatory                     Document 1-1 Filed 10/26/18
                               Binding Arbitration Agreement.                                                    Page 26 of 33 PageID 32

          I4.      Severability. If any provision in this agTeemcnt is held by a court of competent jurisdiction to be invalid, void, or
          unenforceable, the remaining provisions shall nevertheless continue in full force Without being impaired or invalidated in any
          way.

      '




          15.      Waiver. The faiiure of Employee or Company to seek redress for violation of, or to insist upon the strict performance
          of any covenant or condition of this Agreement shall not prevent a subsequent act which would have originally constituted a
          violation from having all thc force and effect of an on'ginal violation.


          16.         Total Agreement. Employee hereby acknowledges that              this is the total Agreement between Employee and Company.
          Further, except for the Binding Arbitration Agreement, this             Agreement supersedes any mitten or oral agreement(s) that may
          have prior existed between Employee and the Company.

          l7.       Counterparts. This Agreement may be executed in any number of counterparts by different parties hereto in separate
          counterparts, each of  which when so executed shall be deemed to be an original and all of which When taken together shall
          constitute one and the same Agreement.


                     If this compensation Agreement 1's not executed and rammed             to   Company’s Corporate Ofﬁce   in Irving,   TX within   ﬁve
          (5) days   from the employee’s start date above, then it shall be deemed          null     and void.

          The terms ofthis       letter are   understood and agreed   to:


                Docusigned by:

            9W 79W                                                                3/26/2018

          JASON PERRY                                                              DATE SIGNED




                                                                                  3 / 2 6 / 2 0 18

          BRAD HOKE                                                                DATE SIGNED
          EVP, CHIEF HUMAN RESOURCES OFFICER
          PACIFIC UNION FINANCIAL, LLC




                                                                            PAGE 5 0F 5
       COPYRIGHT PACIFIC UNION FINANCIAL, LLC
       PERRY, JASON 03.26.18
              Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                                                      Page 27 of 33 PageID 33
                                                                                                                                   &9)*#*5"

       6 PaciﬁcUnionFinancial
              We     work hard to           e MOW
                                            l                             MSW"
                                                                                                                  Internal Use Only – 09/05/2017



                                          Information Security Policy
                                                                                Corporate
                                                                             Internal Only
                                                                              09/05/2017


Table of Contents


  Information Security Policy ...........................................................................................................1
  Table of Contents ........................................................................................................................1
  Policy Statement .........................................................................................................................3
  Chief Technology Officer ..............................................................................................................3
  Chief Information Security Officer .................................................................................................3
  Risk Assessment .........................................................................................................................3
  Annual Reporting ........................................................................................................................4
  Employees and Associates ............................................................................................................4
  Procedures Introduction and Overview ...........................................................................................4
  Applicability................................................................................................................................5
  Information Classification .............................................................................................................6
  Additional Policies that support the Information Security Policy .........................................................7
      Acceptable Use of Technology Policy ...........................................................................................7
      Change management Policy .......................................................................................................7
      Clean Desk Policy .....................................................................................................................7
      Security Badge Policy ...............................................................................................................7
      Business Continuity Plan ...........................................................................................................7
      Disaster Recovery Plan .............................................................................................................7
      Encryption Policy ......................................................................................................................7


                                                                  Pacific Union Financial, LLC 2017

Information Security Policy                                                      Page 1 of 7                                                                      09/05/2017
  This document is limited to current Pacific Union Financial policy and practice and should not be construed as legal advice, legal opinion, or any other advice on
  specific facts or circumstances. Such policy and practice is subject to change. The recipient should contact its legal counsel for legal advice. For business and
  professional use only. Not for consumer distribution. All loans subject to approval. Certain conditions and fees apply. Pacific Union Financial, LLC NMLS
  #2221. Equal Housing Opportunity.
                Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18                                                      Page 28 of 33 PageID 34

        Mobile Device and Removable Media Policy ..................................................................................7
        Physical Security Policy .............................................................................................................7
        User Access Management Policy .................................................................................................7
        Incident Response ....................................................................................................................7
        Cyber Security Policy ................................................................................................................7
        IT Asset Management Policy ......................................................................................................7
        IT Incident Management Policy ..................................................................................................7
        Password Protection Policy ........................................................................................................7
        Privacy Breach Policy ................................................................................................................7
        Record Retention Policy ............................................................................................................7
        Employee Handbook .................................................................................................................7
        Vendor Oversight Policy ............................................................................................................7




                                                                    Pacific Union Financial, LLC 2017

Information Security Policy                                                        Page 2 of 7                                                                      09/05/2017
    This document is limited to current Pacific Union Financial policy and practice and should not be construed as legal advice, legal opinion, or any other advice on
    specific facts or circumstances. Such policy and practice is subject to change. The recipient should contact its legal counsel for legal advice. For business and              
    professional use only. Not for consumer distribution. All loans subject to approval. Certain conditions and fees apply. Pacific Union Financial, LLC NMLS
    #2221. Equal Housing Opportunity.


                                                           Information
               Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18            Security
                                                                Page 29 of 33         Policy
                                                                              PageID 35
                                                                                                                                   Pacific Union Financial, LLC



Policy Statement
The Executive Management Team of Pacific Union Financial, LLC (Pacific Union) believes that the
security of Pacific Union’s physical assets and facilities as well as our customer’s information is an
essential priority. The Executive Management Team will ensure that the commitment to security is
constantly communicated by management through Pacific Union’s policies, procedures and its training
curriculum. The development, implementation, maintenance and training of Pacific Union's Information
Security efforts will be guided by a periodic Risk Assessment of the enterprise information systems.



Chief Technology Officer
The Chief Technology Officer (CTO) or the CTO’s qualified designee is responsible for all aspects of
Information Technology not limited to Infrastructure, Service Desk, Information Security, Quality
Assurance, Systems testing, Application Development, Application Support and Information
Management.



Chief Information Security Officer
The Chief Information Security Officer (CISO) reports to the office of CTO and is responsible for
assessing the risks associated with unauthorized disclosure or use of customer information and
implementing procedures to minimize those risks to Pacific Union. The CISO has the responsibility for
ensuring that Pacific Union’s security policies and procedures are communicated to employees, and as
relevant, to others providing products or services to or for Pacific Union including but not limited to
third-party service providers, consultants, and vendors.

The CISO also has responsibility for developing and maintaining the Information Security Program as it
relates to technology. This includes but is not limited to system development life cycle (‘SDLC’)
methodologies, system change control, version control, email encryption, data center access, intrusion
detection and other prudent measures designed to prevent unauthorized access to systems and data.

In addition, the CISO will:

            y Work in conjunction with Risk, Legal and Compliance, regarding the dissemination of
               information on new and amended laws and regulations applying to privacy and the protection
               of consumer information;
            y Coordinate the implementation of employee training programs related to information security
               for Pacific Union;
            y Assist in the investigation and resolution of consumer privacy questions and complaints
               directed to Pacific Union;
            y Coordinate and assist during regulatory examinations regarding Information Security.



Risk Assessment
Risks that threaten the security, confidentiality and integrity of information possessed by Pacific Union
exist both internally and externally, and can range from innocent employee or third-party vendor


                                                                  Pacific Union Financial, LLC 2017
Information Security Policy                                                      Page 3 of 7                                                                    09/05/2017
    This document is limited to current Pacific Union Financial policy and practice and should not be construed as legal advice, legal opinion, or any other advice on
    specific facts or circumstances. Such policy and practice is subject to change. The recipient should contact its legal counsel for legal advice. For business and          
    professional use only. Not for consumer distribution. All loans subject to approval. Certain conditions and fees apply. Pacific Union Financial, LLC NMLS
    #2221. Equal Housing Opportunity.


                                                           Information
               Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18            Security
                                                                Page 30 of 33         Policy
                                                                              PageID 36
                                                                                                                                   Pacific Union Financial, LLC

mis-handling of information to purposeful intrusion by outside parties. Pacific Union is entrusted with
non-public information related to consumers and residential mortgage borrowers, which typically
encompasses electronic and paper collections of confidential information. In order to assess and
minimize the risk associated with the potential loss of this information, Pacific Union shall conduct a
periodic Risk Assessment of its information systems to further identify and assess the sources and types
of risk specific to Pacific Union. Pacific Union will utilize the then current FFEIC Cybersecurity Risk
Assessment Tool. The Risk Assessment will inform the design of the Information Security Policy and its
supporting policies, shall allow for revision of controls to respond to technological developments and
evolving threats, and shall be updated as reasonably necessary to address changes to Pacific Union's
information systems.



Annual Reporting
The CTO and the CISO shall provide an annual report to the Executive Management Team on the status
of the security program. The report will discuss Pacific Union’s compliance with all regulatory guidelines
concerning information security, material matters addressing issues such as Risk Assessment
determinations and control decisions; service provider arrangements; results of penetration testing;
security breaches or violations and management’s responses; training completion statistics, and
recommendations for changes or additions to the security program. This annual report will be due on
December 15 of each year. Any remediation to systems or policies adopted by the Executive
Management Team will be completed prior to the calendar year end.



Employees and Associates
All Company employees, as well as any others providing products and services to or for Pacific Union,
including but not limited to consultants, temporary workers, and vendors, shall be required to take
appropriate steps to protect Pacific Union’s confidential information, data files, software programs,
physical equipment and other information systems placed at their disposal. This includes any and all
policies that may be in effect pertaining to security such as clean desk, Internet use, email use or visitor
access policies. Any consultant, temporary employee, vendors, third-party servicers, or other entity that
may be granted access to Pacific Union’s data, applications or systems, must sign a non-disclosure
agreement approved by in-house legal counsel. New employees will be required to satisfactorily
complete the information security training module. All employees will be required to complete
information security training annually.



Procedures Introduction and Overview
The Pacific Union Financial Information Security Policy and Procedures was developed to provide for the
protection of personnel, property, facilities, information and assets of Pacific Union. The principal
objectives are to deter, detect and prevent losses, and to limit potential harm to consumers and
customers of Pacific Union and to limit potential liability of Pacific Union arising from improper use of
any company assets, including but not limited to data, applications, systems, and network. In addition,
the manual seeks to provide guidelines for responses appropriate to various contingency situations.




                                                                  Pacific Union Financial, LLC 2017
Information Security Policy                                                      Page 4 of 7                                                                    09/05/2017
    This document is limited to current Pacific Union Financial policy and practice and should not be construed as legal advice, legal opinion, or any other advice on
    specific facts or circumstances. Such policy and practice is subject to change. The recipient should contact its legal counsel for legal advice. For business and          
    professional use only. Not for consumer distribution. All loans subject to approval. Certain conditions and fees apply. Pacific Union Financial, LLC NMLS
    #2221. Equal Housing Opportunity.


                                                           Information
               Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18            Security
                                                                Page 31 of 33         Policy
                                                                              PageID 37
                                                                                                                                   Pacific Union Financial, LLC

The policy complies with the requirements of the Gramm-Leach-Bliley Act Privacy Safeguards Rule,
including 16 CFR 314. The policy also includes an Information Security Program that has as its
objectives the following points:

            y To ensure the security and confidentiality of customer information.
            y To protect against any reasonably anticipated threats or hazards to the security or integrity of
               such information.
            y To protect against unauthorized access to or use of such information or systems that could
               result in substantial harm or inconvenience to any customer.
            y To protect against unauthorized access to physical equipment running Pacific Union’s systems
               whether managed by Pacific Union or a third-party.
            y To protect against any reputation or financial damage to Pacific Union.



Applicability
The policy takes into account the nature of Pacific Union as a lender that offers services to customers
through the Internet and its Call Center; however, the use of the branch offices, mail, and Loan Officers
as customer interaction channels is also addressed. Each channel has its own particular level of risk that
must be assessed, with actions taken to mitigate those risks.


The policy and procedures apply to the following:

            y Employees of Pacific Union, contractors, temporary workers, and consultants performing
               services on behalf of Pacific Union.
            y Any organization or individual with whom Pacific Union has a contract to provide products or
               services to or for Pacific Union.
            y Information in all forms, including oral, written, image and electronic.
            y Physical and logical (non-physical) protection, including protection of physical assets and
               premises.
            y All modes of information processing including, but not limited to, manual methods, hardware
               and software networks, other devices and information disposal techniques.
            y Information used by Pacific Union that originates outside of internal sources including, but not
               limited to, vendors, contractors, customers, regulators, other enterprises and the public
               domain.
            y Pacific Union’s information resources used by, shared by, or in the custody of others.

Technology is critical to the success of Pacific Union. Pacific Union’s technology and services must
permit access to the customer information necessary to permit Pacific Union to conduct business with its
customers. At the same time, access must be appropriately safeguarded to preclude unauthorized
access to, or use of, customer information, company assets, and or company premises. Our Executive
Management Team has determined that the confidential information on Pacific Union’s information
technology systems as well as confidential information that is collected and stored in Pacific Union
offices are of equal risk. The appropriate safeguards, as determined by the Risk Assessment, will be
implemented to ensure that all information either stored electronically or in paper format is protected.




                                                                  Pacific Union Financial, LLC 2017
Information Security Policy                                                      Page 5 of 7                                                                    09/05/2017
    This document is limited to current Pacific Union Financial policy and practice and should not be construed as legal advice, legal opinion, or any other advice on
    specific facts or circumstances. Such policy and practice is subject to change. The recipient should contact its legal counsel for legal advice. For business and          
    professional use only. Not for consumer distribution. All loans subject to approval. Certain conditions and fees apply. Pacific Union Financial, LLC NMLS
    #2221. Equal Housing Opportunity.


                                                           Information
               Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18            Security
                                                                Page 32 of 33         Policy
                                                                              PageID 38
                                                                                                                                   Pacific Union Financial, LLC

Information Classification
Confidential Information means:

            y Customer Information – Any non-public personal information about a customer, whether in
               paper, electronic or any other form that is maintained by, or on behalf of, Pacific Union.
            y Business Information – Any non-public information about Pacific Union, its respective
               business operations, customer or prospect lists, pricing information, business plans or
               business and financial results, including information that others have provided to Pacific
               Union and Pacific Union has promised to keep confidential.
            y Employee Information – Any non-customer information Pacific Union possesses about its
               employees. This includes compensation data, performance ratings, health information,
               benefits information, and other information required to be retained by Human Resources.

Inappropriate disclosure of confidential information can violate privacy regulations and Pacific Union’s
Privacy Policy. Unauthorized release of confidential information can cause significant harm to
consumers, can cause a breach of contract with third parties, provide competitors with a business
advantage, and damage the reputation of Pacific Union. Additionally, there may be financial impacts to
Pacific Union and/or the individual improperly disclosing information in the form of fines, reparations or
civil penalties.

Therefore, all reasonable precautions must be taken to safeguard confidential information as follows:

            y Confidential Information may not be disclosed to anyone unless there is reason to believe
               that the recipient is authorized to receive that information, and has a business need to have
               access to this information. This disclosure includes to other employees of Pacific Union.
            y Confidential information may not be disclosed to any person or entity outside Pacific Union
               except as necessary or appropriate (i) pursuant to prior written authorization by the person
               or entity to whom the information pertains (or the legally authorized representative of such
               person or entity); (ii) to process customers’ transactions and administer Pacific Union’s
               products and services including disclosures to vendors pursuant to an agreement to provide
               products or services to or for Pacific Union, provided the arrangement provides appropriate
               protections for Confidential Information and provided that the agreement has been approved
               by Pacific Union’s legal counsel; (iii) as required by law or regulation; or (iv) pursuant to the
               direction of legal counsel.




                                                                  Pacific Union Financial, LLC 2017
Information Security Policy                                                      Page 6 of 7                                                                    09/05/2017
    This document is limited to current Pacific Union Financial policy and practice and should not be construed as legal advice, legal opinion, or any other advice on
    specific facts or circumstances. Such policy and practice is subject to change. The recipient should contact its legal counsel for legal advice. For business and          
    professional use only. Not for consumer distribution. All loans subject to approval. Certain conditions and fees apply. Pacific Union Financial, LLC NMLS
    #2221. Equal Housing Opportunity.


                                                           Information
               Case 3:18-cv-02861-N Document 1-1 Filed 10/26/18            Security
                                                                Page 33 of 33         Policy
                                                                              PageID 39
                                                                                                                                   Pacific Union Financial, LLC

Additional Policies that support the Information Security Policy


        Acceptable Use of Technology Policy
        Change management Policy
        Clean Desk Policy
        Security Badge Policy
        Business Continuity Plan
        Disaster Recovery Plan
        Encryption Policy
        Mobile Device and Removable Media Policy
        Physical Security Policy
        User Access Management Policy
        Incident Response
        Cyber Security Policy
        IT Asset Management Policy
        IT Incident Management Policy
        Password Protection Policy
        Privacy Breach Policy
        Record Retention Policy
        Employee Handbook
        Vendor Oversight Policy




                                                                  Pacific Union Financial, LLC 2017
Information Security Policy                                                      Page 7 of 7                                                                    09/05/2017
    This document is limited to current Pacific Union Financial policy and practice and should not be construed as legal advice, legal opinion, or any other advice on
    specific facts or circumstances. Such policy and practice is subject to change. The recipient should contact its legal counsel for legal advice. For business and          
    professional use only. Not for consumer distribution. All loans subject to approval. Certain conditions and fees apply. Pacific Union Financial, LLC NMLS
    #2221. Equal Housing Opportunity.


